              Case 19-13233-JKO          Doc 29      Filed 04/12/19      Page 1 of 3




                          UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA
                             FORT LAUDERDALE DIVISION


 IN RE:

 HUBERT CHARLES DOBSON                                      CASE NO.: 19-13233-JKO
 aka Hubert C Dobson                                        CHAPTER: 13
 aka Hubert Dobson

 RUTH NAOMI DOBSON
 aka Ruth N Dobson
 aka Ruth Naoni Dobson


    Debtor(s).
__________________________/

                            OBJECTION TO CHAPTER 13 PLAN
   Wells Fargo Bank, N.A. (“Creditor”), by and through the undersigned counsel, objects to the
Chapter 13 Plan (“Plan”) [DE #11] and states as follows:
   1) Creditor holds a lien on the following property: 6600 SW 7TH St, Pembroke Pines, FL
       33023-1524 (the “Subject Property”) (Loan No. 3526).
   2) Creditor intends to file a timely Proof of Claim. Creditor estimates a secured amount of
       $288,263.56, a secured arrearage in the amount of $56,091.72, and an ongoing post-
       petition payment of $1,711.52.
   3) The Plan proposes to make a regular payment of $1,452.36.
   4) The Plan proposes to pay arrearages in the amount of $39,909.99.
   5) Creditor objects to the proposed Plan treatment on the grounds that the Plan does not
       conform to the Creditor’s Proof of Claim.
   6) The Proof of Claim (“POC”) Bar Date is set for June 5, 2019.
   7) As such, the Creditor respectfully requests that the Court not confirm any plan prior to the
       POC bar date; or until the Debtor(s) files a plan that fully conforms to a timely filed POC by
       the Creditor.




ALAW FILE NO. 19-008843
              Case 19-13233-JKO        Doc 29     Filed 04/12/19     Page 2 of 3



   8) Creditor’s claim should be treated as fully-secured until ordered otherwise by the Court.
   9) Creditor reserves the right to amend this Objection.
       WHEREFORE, Creditor respectfully requests that this Honorable Court sustain the
objection and deny confirmation of the Plan.




                                                     /s/Scott Lewis
                                                     Scott C. Lewis, Esq.
                                                     FBN 112064
                                                     813-221-4743 ext. 2603

                                                     Albertelli Law
                                                     Attorney for Secured Creditor
                                                     PO Box 23028
                                                     Tampa, FL 33623
                                                     Facsimile: (813) 221-9171
                                                     bkfl@albertellilaw.com
                                                     Alternate: slewis@albertellilaw.com




ALAW FILE NO. 19-008843
               Case 19-13233-JKO       Doc 29     Filed 04/12/19    Page 3 of 3



                                CERTIICATE OF SERVICE

        I HEREBY CERTIFY that on this 12TH day of April, 2019, I served a copy of the foregoing
upon:
SERVICE LIST

Hubert Charles Dobson
6600 SW 7 St
Pembroke Pines, FL 33023-1524

Ruth Naomi Dobson
6600 SW 7 St
Pembroke Pines, FL 33023-1524

Aron Szabo
1401 Sawgrass Corporate Parkway
Ft Lauderdale, FL 33323

Trustee
Robin R Weiner
www.ch13weiner.com
POB 559007
Fort Lauderdale, FL 33355

U.S. Trustee
Office of the US Trustee
51 S.W. 1st Ave.
Suite 1204
Miami, FL 33130


                                                      /s/Scott Lewis
                                                     Scott C. Lewis, Esq.
                                                     FBN 112064
                                                     813-221-4743 ext. 2603

                                                     Albertelli Law
                                                     Attorney for Secured Creditor
                                                     PO Box 23028
                                                     Tampa, FL 33623
                                                     Facsimile: (813) 221-9171
                                                     bkfl@albertellilaw.com
                                                     Alternate: slewis@albertellilaw.com




ALAW FILE NO. 19-008843
